DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


It is noted that claims 1 and 3-19 have a filing date of 9/3/2014 since the subject matter of the dribble hoses being laterally adjustably supported is not supported in 14/245,399 and only dates back to the 62/045,542 application with a filing date of 9/3/2014.

Claims 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muff (2013/0043326) in view of Fasnacht (4,736,888)
Regarding claim 1, Muff teaches a  method of applying liquid product in the rhizospheres of adjacently spaced crop rows of a field, the method comprising:
 (a) attaching a plurality of drop members (18) to a boom structure (19) supported on a vehicle (12) adapted to move in a forward direction of travel through a field, the 
 (b) positioning each of the plurality of drop members along the boom structure such that each of the plurality of drop members and the pair of dribble hoses at the lower end thereof are positioned between two crop rows of the adjacently spaced crop rows of the field (fig 2a); 
(d) moving the vehicle through the field in the forward direction of travel maintaining each of the respective drop members and its pair of dribble hoses between the two crop rows (fig 2a); 
(e) communicating a first liquid product from a first liquid product source to each of the plurality of drop members while the vehicle travels through the field in the forward direction of travel, each of the plurality of drop members directing the communicated first liquid through the pair of dribble hoses such that the first liquid product flows from the laterally spaced outlet ends of the pair of dribble hoses onto the soil surface over the rhizosphere of the respective two crop rows while the vehicle travels trough the field in the forward direction of travel ([0055]),
But fails to disclose  wherein the dribble hoses are laterally adjustably supported at the lower end of the drop member and the step of: (c) adjusting the lateral distance 
However, Fasnacht teaches hoses (92, 97) that are laterally adjustably supported at the lower end of the drop member (by brackets 83, 84) and the step of: (c) adjusting the lateral distance between the outlet ends of the hoses by bolt 86 and holes 88 and 89.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the adjustable brackets (83 and 84) of Fasnacht to the drop members (18) of Muff, so that the position of the outlet end of the dribble hoses can be adjusted as taught by Fasnacht (col 5, lines 1-5).
Regarding claim 4,  further comprising: adjusting the distance downwardly that each of the plurality of drop members extends from the boom structure (via 24 and 22a, Muff) toward the soil surface such that each of the outlet ends of the pair of dribble hoses drag on the soil surface over the rhizosphere of the respective two crop rows.
Regarding claims 3, Muff as modified above shows all aspects of the applicant’s invention as in claim 1, but  fails to teach adjusting the height of the boom structure relative to the soil surface such that each of the outlet ends of the pair of dribble hoses drag on the soil surface over the rhizosphere of the respective two crop rows
However Fasnacht teaches  a boom sprayer where the height of the boom can be adjusted by clamp 61.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the height of the boom structure . 

Claims 5-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muff (2013/0043326) as modified by Fasnacht (4,736,888) above, further in view of Inhofer (3,147,568)
Regarding claim 5 Muff as modified above shows all aspects of claim 1, but  fails to show each of the drop members supports a spray assembly. 
However,  Inhofer teaches a drop assembly (16) that includes a spray assembly (13).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the spray assembly of  Inhofer to the drop assembly of Muff as modified above, in order to spray additional fluid to the weeds.
Regarding claim 6, Inhofer  shows the method step of adjusting a position of the spray assembly along the drop member via bolt 14.
Regarding claim 7, the spray pattern of the spray assembly is adjusted by adjusting the height. 
Regarding claims 8 and 11, in the above combination, a first liquid product of Muff will be dispensed through the dribble hoses and a second liquid product from a second liquid product source (of Inhofer) to the spray assembly of each of the drop members.  

Regarding claims 10 and 13, the boom structure supports a plurality of laterally spaced spray nozzles (one for each drop assembly).
Regarding claim 15, the second liquid product is selectively sprayed while traveling in the forward direction of travel through the field (Inhofer).  
Regarding claim 14, Muff as modified above shows all aspects of the applicant’s invention as in claim 13, but fails to disclose communicating a third liquid product from a third liquid product source to the plurality of spray nozzles supported by the boom structure.  
However, the examiner notes that one of ordinary skill in the art would know how to add a third liquid product source and communicate a third liquid to the spray nozzles instead of the second liquid product.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add a third liquid product source to the device of Muff as modified above and to communicate a third liquid to the spray nozzles instead of the second liquid product in order to spray a different product to the crops other than the first and second liquid products. Maybe a weed killer of sorts.
Regarding claims 16 and 17, wherein the second liquid product and the third liquid product are selectively sprayed while traveling in the forward direction of travel through the field (Inhofer).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-19 have been considered but are moot because the new ground of rejection does not apply to the above rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lynch (260,761) is being made of recorded since it was discussed in the interview on 2/2/2021.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        2/2/21